PER CURIAM.
In these consolidated cases the former husband appeals several post-dissolution orders which: 1) denied his various motions for contempt which were treated in part as a petition for modification of child custody; 2) awarded the former wife attorney’s fees and costs; and 3) granted the former wife’s motion for contempt. We affirm the orders appealed without further comment, with the exception of the January 1998 contempt order, which we vacate as moot.
Having satisfied our responsibility to resolve the issues raised on appeal, we could close without further remark. We write on to express our disapproval of the tactics employed equally by both parties to this appeal who have generated some 5000 pieces of paper in their protracted battle which now enters its eighth year post-dissolution. Perhaps the most troubling aspect of this eight year battle is the parents’ choice of weapons: their children. Indisputably, the parents’ use of their children as vehicles for expressing their animosity toward one another will continue to have a deleterious effect on their children, a fact to which these parents appear oblivious.
We sense the trial court’s frustration over attempts to end the parties’ war through various measures including orders requiring counseling. While the trial court’s efforts to this point appear largely unsuccessful, we encourage the trial court to continue to use whatever means are available to put an end to the parents’ destructive, senseless litigation. By this opinion, we also encourage the parents to see the potential destruction they are visiting upon their children — the innocent victims of this litigational war — and to end the hostilities.
POLEN, GROSS and TAYLOR, JJ., concur.